 Case 1:10-cv-00095-MN Document 83 Filed 10/29/18 Page 1 of 3 PageID #: 1161



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

                                                      )
UNITED STATES OF AMERICA ex rel.                      )
LAYNE FOOTE et al.,                                   )
                                                      )
                            Plaintiffs,               )
                                                      )
        v.                                            )       C.A. No. 1:10-cv-00095-SLR
                                                      )
ASTRAZENECA LP and                                    )
ASTRAZENECA PHARMACEUTICALS LP,                       )
                                                      )
                            Defendants.               )
                                                      )

                          JOINT STATUS REPORT AND
               REQUEST FOR ASSIGNMENT AND STATUS CONFERENCE

        Pursuant to a Joint Stipulation that was filed in this Court on September 22, 2015 [Dkt. 80],

Plaintiffs/Relators Layne D. Foote and Mark T. Lorden, and Defendants AstraZeneca LP and

AstraZeneca Pharmaceuticals LP, each by their undersigned counsel, submit this Joint Status

Report and Request for Assignment and Status Conference. In support thereof, the parties jointly

state as follows:

        1.      This is an action arising under the federal False Claims Act and state analogues

(“False Claims Statutes”). The case initially was filed under seal on February 5, 2010 [Dkt. 1-2],

but it was not unsealed until October 31, 2013 [Dkt. 50]. Plaintiffs/Relators allege that Defendants

have engaged in conduct that violated the False Claims Statutes, among others.

        2.      On September 23, 2015, this case was closed for administrative purposes pursuant

to a Joint Stipulation [Dkt. 80] that requested a stay while a substantially similar qui tam lawsuit

involving the same Relators and Defendants was litigated in Texas state court (the “Texas

Action”). At the time this case was administratively closed, a motion to dismiss had been fully



133569.00601/113933744v.1
 Case 1:10-cv-00095-MN Document 83 Filed 10/29/18 Page 2 of 3 PageID #: 1162



briefed and was argued to the Court (Honorable Susan L. Robinson) on August 4, 2015, but no

decision had been rendered.

        3.      The Texas Action was resolved through a settlement that became effective on

July 27, 2018. The parties subsequently met and conferred regarding the implication of that

settlement on this action.

        4.      The parties agree, and they jointly request, that the Court defer ruling on the

pending motion to dismiss and convene a status conference. The parties submit that such steps are

necessary due to the retirement of Judge Robinson.

        WHEREFORE, the parties jointly request (i) that the administrative closure of this case be

lifted; (ii) that this case be reassigned; and (iii) that a status and scheduling conference be

convened.

                                             Respectfully submitted,

Dated: October 29, 2018                      By: /s/ David A. Dorey
                                                 David A. Dorey (DE ID No. 5283)
                                                 BLANK ROME LLP
                                                 1201 Market Street, Suite 800
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 425-6400
                                                 Facsimile: (302) 425-6400

                                                    Alan M. Freeman (pro hac vice)
                                                    BLANK ROME LLP
                                                    1825 Eye Street, NW
                                                    Washington, D.C. 20006

                                                    W. Scott Simmer (pro hac vice)
                                                    BARON & BUDD
                                                    600 New Hampshire Avenue, NW
                                                    Suite 10-A
                                                    Washington, D.C. 20037

                                                    Counsel for Plaintiffs/Relators

                                                    -and-


                                                2
133569.00601/113933744v.1
 Case 1:10-cv-00095-MN Document 83 Filed 10/29/18 Page 3 of 3 PageID #: 1163



                                   By: /s/ Jody C. Barillare
                                       Jody C. Barillare (DE ID No. 5107)
                                       MORGAN LEWIS & BOCKIUS LLP
                                       The Nemours Building
                                       1007 N. Orange Street, Suite 501
                                       Wilmington, DE 19801
                                       Telephone: (302) 574-3400
                                       Facsimile: (302) 574-3001

                                          John C. Dodds (pro hac vice)
                                          Rebecca J. Hillyer (pro hac vice)
                                          Evan K. Jacobs (pro hac vice)
                                          MORGAN LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 963-5000
                                          Facsimile: (215) 963-5001

                                          Counsel for Defendants




                                      3
133569.00601/113933744v.1
